Citation Nr: 1500660	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  09-25 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. M. Wieneck, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1977 to October 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in June 2008 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In March 2012, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A hearing transcript has been associated with the claims file.

The Board remanded the instant matters in September 2012, March 2014 and August 2014.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) has not substantially complied with the Board's prior remand directives.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS paperless file, there is another paperless, electronic (Virtual VA) file associated with the Veteran's claims.  A review of the Virtual VA file reveals VA treatment records dated through July 2014 that were considered in the October 2014 supplemental statement of the case (supplemental SOC).  The remaining documents in Virtual VA are duplicative of those contained in the VBMS paperless claims file.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that additional AOJ action with regard to the claim for service connection for hepatitis C is warranted.  In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In its September 2012 remand, the Board directed, among other things, that the AOJ obtain a medical opinion from a VA physician discussing the relative likelihood of the Veteran having contracted hepatitis C in service versus after service.  In its August 2014 and March 2014 remands, the Board directed the AOJ to associate with the claims file a November 2012 medical opinion regarding the Veteran's hepatitis C since a copy of this examination report had not been associated with the paper or virtual claims files.  The text of this examination report was cited by the AOJ in both the November 2012 and April 2014 supplemental SOCs.  The examination report is listed on the November 2012 supplemental SOC as "VA Appeals Management Center (AMC) Medical Opinion, dated November 20, 2012" and is referred to in the April 2014 supplemental SOC as "VA AMC Medical Opinion."

In an attempt to locate the November 2012 medical opinion, the AMC submitted a records request to the VA medical center (VAMC) in Portland, Oregon in August 2014.  In October 2014, the AMC received a response from the Portland VAMC that no such record existed.  However, because the November 2012 AMC medical opinion appears to have been created at the AMC, and not the Portland VAMC, the Board finds that the AOJ has not substantially complied with its August 2014 or March 2014 remand directives to associate the November 2012 AMC medical opinion with the claims file.  Therefore, on remand the AOJ must again undertake efforts to locate and associate the November 2012 AMC medical opinion.  If the opinion is no longer available, then the AOJ should obtain a new medical opinion from a VA physician in compliance with the Board's September 2012 remand directives.

The Board notes that the Veteran was afforded a VA examination of his liver in October 2014 and the VA examiner's report is of record.  The examiner confirmed that the Veteran had a current diagnosis of hepatitis C; however, no opinion as to the etiology of the Veteran's hepatitis C was given, and therefore, the examination report is insufficient to substantially comply with the Board's prior remand directives.  

Additionally, while on remand, all outstanding treatment records from the VAMC in Portland, Oregon, and related Outpatient Clinics dated from November 2014 to the present should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:


1.  Obtain up-to-date VA treatment records from the (to include any from the Portland VAMC and related Outpatient Clinics) dated from November 2014 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, the AOJ should follow the provisions in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Undertake appropriate action to locate and associate with the claims file the November 2012 VA medical opinion referred to in the November 2012 supplemental SOC as "VA Appeals Management Center (AMC) Medical Opinion, dated November 20, 2012."  

All reasonable attempts should be made to obtain such record.  If the record cannot be obtained after reasonable efforts have been made, issue a formal determination that such record does not exist or that further efforts to obtain such record would be futile, which should be documented in the claims file.  The Veteran must also be notified of the attempts made to locate the record and why further attempts would be futile.

3.  If the November 2012 VA AMC medical opinion report is no longer available, then obtain another VA medical opinion that complies with the Board's September 2012 remand directives.  The medical opinion must be based on the evidence of record and address the likelihood that the Veteran's current diagnosis of hepatitis C was contracted in service.  The examiner is asked to do the following:

(A)  The examiner is hereby advised that for purposes of this opinion the examiner should assume that the Veteran received his tattoo to the shoulder in service, and that he used illicit drugs including intravenous drugs after service and prior to first diagnosis of hepatitis C.  (The Board makes these assumptions based on the Veteran's contradictory statements regarding past intravenous drug use, and based on service and post-service examination records substantially supporting a tattoo in service.)

(B)  Accepting these assumptions, and following review of the claims file, the examiner should answer the following: is it at least as likely as not (at least 50 percent probability) that the Veteran contracted hepatitis C through air gun inoculation or a single tattoo in service or otherwise during his interval of service from November 1977 to October 1981, OR, to the contrary, is it more likely that the Veteran contracted hepatitis C not during service, but following his separation from service in October 1981, either through polysubstance abuse including intravenous drug abuse, or otherwise in the course of his post-service life characterized by a long history of heavy alcohol abuse, violence or belligerence when intoxicated, (beatings, documented in a September 1997 VA hospitalization record) when intoxicated; polysubstance abuse including intravenous drug use; homelessness; and at least one interval of incarceration.

(C)  Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is, at the least, so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

(D)  A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report. If the examiner cannot answer any question posed without resorting to unsupported speculation, the examiner must provide a complete explanation as to why this is so.

4.  Thereafter, (and following any additional development if warranted) readjudicate the remanded claims for service hepatitis C de novo.  If any benefit is not granted to the Veteran's satisfaction, provide him and his representative with a Supplemental Statement of the Case (SSOC) and an appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


